

115 S2036 IS: Competitive Need Limitations Modernization Act of 2017
U.S. Senate
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2036IN THE SENATE OF THE UNITED STATESOctober 31, 2017Mr. Donnelly (for himself, Mrs. Ernst, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo make necessary changes to the competitive need limitations provision of the Generalized System
			 of Preferences, and for other purposes.
	
 1.Short titleThis Act may be cited as the Competitive Need Limitations Modernization Act of 2017. 2.FindingsCongress finds the following:
 (1)The Generalized System of Preferences, established under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.), was created to promote economic development by expanding trade opportunities.
 (2)Congress imposed limits on the amount of trade that could qualify for duty-free treatment under the Generalized System of Preferences, referred to as the competitive need limitation. This limitation may be waived in the national economic interest.
 (3)The competitive need limitation and waiver processes must be carried out in a manner that accurately accounts for current domestic production and must be based on evidence from trade data.
 (4)The present competitive need limitation review process is flawed because the timing of the reviews prevent the use of full-year trade data, which can be solved by shifting the deadline of the review process.
 (5)The exclusion of products from the competitive need limitation is determined based on the levels of domestic production that existed in 1995. This does not reflect the realities of the current economy and should be updated.
 3.Modification to procedures for competitive need limitation and waiversSection 503 of the Trade Act of 1974 (19 U.S.C. 2463) is amended as follows: (1)Modifications to competitive need limitation considerationIn subsection (c)(2)—
 (A)in the matter following subparagraph (A)(i)(II), by striking July 1 and inserting October 15; and (B)in subparagraph (E), by striking on January 1, 1995 and inserting in any of the preceding three calendar years.
 (2)Modifications to waiver considerationIn subsection (d), by striking July 1 in each place it appears and inserting October 15.